        Case 4:18-cr-00010-BMM Document 42 Filed 01/06/21 Page 1 of 1



                 THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION


UNITED STATES OF AMERICA,

                        Plaintiff,
                                                    CR-18-10-GF-BMM
       vs.

                                                          ORDER
DEREK MATHEW FERDINAND,

                        Defendant.

      Defendant Derek Mathew Ferdinand has moved for early termination of his

current term of supervised release. (Doc. 38). The Government does not object.

The Court conducted a hearing on the motion on January 6, 2021. Ferdinand’s

many supporters before the Court advocated for Ferdinand’s commitment and

progress toward the accomplishment of his goals. The Court determines that good

cause exists to grant Ferdinand’s motion for early termination of his supervised

release term. Accordingly, IT IS HEREBY ORDERED that Ferdinand’s Motion

for Early Termination of Supervised Release (Doc. 38) is GRANTED.

      DATED this 6th day of January, 2021.
